UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6320



NAPOLEON GOODSON, IV,

                                           Petitioner - Appellant,

          versus


J. V. SMITH, Warden; UNITED STATES OF AMERICA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CA-02-2488-0)


Submitted:   May 15, 2003                     Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Napoleon Goodson, IV, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Napoleon Goodson, IV, a federal prisoner, appeals the district

court’s orders accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000) and denying reconsideration of that order. We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Goodson v. Smith, No. CA-

02-2488-0 (D.S.C. Dec. 26, 2002 and Jan. 31, 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2